Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are allowable.  
The following is a statement of reasons for allowable subject matter:  

Regarding claims 1, 3-11 and 18-20, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the first driving assembly further comprises a bias wire made of the shape memory alloy, the bias wire comprises a first conductive end and a second conductive end, wherein a power source provides voltage to the bias wire via the first conductive end and the second conductive end, so as to change a length of the bias wire as set forth in the claimed combination;

Regarding claims 12-15, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein an arrangement direction of the first driving assembly and the first movable portion is not parallel with the transmission direction as set forth in the claimed combination; and 

Regarding claims 16-17, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest further comprising: 
a second optical element driving mechanism, comprising: 
a second movable portion connecting an optical element;
a second fixed portion, wherein the first movable portion is movable relative to the first fixed portion; 
a second driving assembly driving the second movable portion to move relative to the second fixed portion; 
wherein the first optical element driving mechanism and the second optical element driving mechanism are arranged along the first direction;
wherein the first driving assembly does not overlap the second driving assembly when viewed in the transmission direction as set forth in the claimed combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/11/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872